Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered March 7, 2012, convicting him of criminal *825possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court considered improper factors in imposing sentence is unpreserved for appellate review (see CPL 470.05 [2]; People v Aviles, 87 AD3d 547 [2011]; People v Garson, 69 AD3d 650 [2010]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Mastro, Dickerson, Lott and Miller, JJ., concur.